Citation Nr: 1820589	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an ulcer condition, to include bleeding ulcers, has been received.

2.  Whether new and material evidence to reopen a claim for service connection for dizziness has been received.

3.  Whether new and material evidence to reopen a claim for service connection for headaches, including migraines, has been received.

4.  Whether new and material evidence to reopen a claim for service connection for a psychiatric impairment, to include mental instability, manic depression, and anxiety, has been received.

5.  Whether new and material evidence to reopen a claim for service connection for a low back disability has been received.

6.  Whether new and material evidence to reopen a claim for service connection for a neck disability has been received.

7.  Whether new and material evidence to reopen a claim for service connection for a nerve condition affecting the right am, claimed as paresthesia, has been received.

8.  Entitlement to service connection for a skin condition, claimed as folliculitis.  

9.  Entitlement to service connection for a left arm disability.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

12.  Entitlement to an initial, compensable disability rating for bilateral hearing loss. 

13.  Entitlement to a disability rating in excess of 20 percent for hemorrhoids. 

14.  Entitlement to an effective date earlier than July 25, 2016, for the award of service connection for tinnitus.

15.  Entitlement to an effective date earlier than July 25, 2016, for the award of service connection for bilateral hearing loss.

16.  Entitlement to an effective date earlier than June 23, 2016, for the award of an increased rating of 20 percent for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and D. F. S.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2009 and September 2016 rating decisions.  

In the September 2009 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for folliculitis, and declined to reopen his claims for service connection for bleeding ulcers, dizziness, headaches, mental instability, to include manic depression and anxiety, a low back disability, a neck disability, and right arm paresthesia.  In October 2009, the Veteran filed a notice of disagreement (NOD).  Statements of the case (SOCs) were issued in June 2012 and January 2013, and the Veteran filed substantive appeals (via VA Forms 9, Appeal to the Board of Veterans' Appeals) in June 2012 and February 2013.  

In August 2013, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge, with respect to the issues appealed from the September 2009 rating decision.  A transcript of that  hearing is of record.  

In March 2015, the Board remanded the claims to reopen the previously denied claims for  service connection for an ulcer condition, dizziness, headaches, psychiatric impairment, low back disability, neck disability, and a right arm nerve condition, and the for service connection for skin condition to the agency of original jurisdiction (AOJ) for further evidentiary development.  After accomplishing further action, the AOJ continued to deny the Veteran's claims (as reflected in June 2016 and April 2017 supplemental SOCs (SSOCs)), and returned these matters to the Board.

In the September 2016 rating decision, the RO denied  service connection for a left arm disability and for sleep apnea; awarded  service connection for tinnitus and bilateral hearing loss, assigning 10 percent and zero percent ( noncompensable)  disability ratings, respectively, effective July 25, 206; and granted a higher 20 percent disability rating for hemorrhoids, effective June 23, 2016.  The Veteran filed an NOD with respect to the assigned ratings and effective date sin October 2016.  An SOC was subsequently issued in April 2017 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2017.  

As regards the matter of representation, the Board notes that the Veteran was previously represented in this appeal by the Veterans Service Organization, the American Legion.  In October 2016, however, he appointed J. Michael Woods, Attorney, as his new representative, as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, executed and filed in October 2016.  The Board recognizes the change in representation.

As for characterization of matters on appeal, notably, because the Veteran disagreed with the initial rating assigned following the award of service connection for tinnitus and bilateral hearing loss, the Board has characterized those claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decisions addressing the claims for o higher disability ratings for tinnitus, bilateral hearing loss, and hemorrhoids, as well as the claims for earlier effective dates for the award of service connection for tinnitus and bilateral hearing loss, and for the award of a higher, 20 percent rating for hemorrhoids is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that following issuance of a May 2017 SOC on the issues of whether clear and unmistakable error (CUE) was committed in a February 2007 rating decision in which the RO  denied  service connection for bleeding ulcers, dizziness, headaches, psychiatric impairment, low back disability, neck disability, and paresthesias of the right arm, the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) as to these issues in June 2017.  However, as the Veteran's representative has continued to submit evidence with respect to these issues; and, as the AOJ appears to still be taking action to develop the issues, and has not yet certified them on appeal to the Board, they are not properly before the Board at this time, but may well be  the subject of a future Board decision.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The Veteran's tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

3.  Since the July 25, 2006 effective date of the award of service connection for bilateral hearing loss, audiometric testing has revealed no worse than Level I hearing in each ear.

4.  For the entire period under consideration in this appeal, , the Veteran has been assigned a 20 percent rating for hemorrhoids, the maximum, schedular rating under the rating criteria for hemorrhoids; there is no indication that his hemorrhoid disability has involved additional impairment for which a rating under any different or additional diagnostic code is assignable. 

5.  The applicable schedular criteria are adequate to evaluate the Veteran's service-connected tinnitus, bilateral hearing loss, and hemorrhoids at all pertinent points, and the matter of entitlement to a total disability rating due to these disabilities has not been raised.  

6.  A required formal claim of entitlement to service connection for tinnitus, from which a claim of entitlement to service connection for bilateral hearing loss was also inferred, was filed on July 25, 2016; there is no evidence of any unadjudicated formal or informal claim for service connection for tinnitus or bilateral hearing loss prior to that date.

7.  February 2007 and September 2009 rating decisions that determined that a compensable disability rating for hemorrhoids was not warranted are final; and no new and material evidence relevant to the issue was associated with the claims file within one year of issuance of either rating decisions.  

8.  The record includes evidence from which is  reasonably factually ascertainable that the criteria for  a 20 percent rating for hemorrhoids  as of April 12, 2016, within the one-year period before the formal claim for a higher rating for the disability was received on June 23, 2016; however, there is no evidence of any unadjudicated formal or informal claim for a higher rating for hemorrhoids prior to that date.


CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 10 percent for bilateral tinnitus is without legal merit. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(b), 4.87; Diagnostic Code (DC) 6260 (2017); Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial, compensable disability rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, DC 6100 (2017).

3.  The criteria for a disability rating in excess of 20 percent for hemorrhoids are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, DC 7336 (2017).

4.  The claim for an effective date earlier than July 25, 2016, for the award of service connection for tinnitus is without legal merit.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

5.  The claim for an effective date earlier than July 25, 2016, for the award of service connection for bilateral hearing loss is without legal merit.  38 U.S.C. §§ 5101, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of April 12, 2016, for the award of a  20 percent rating for service-connected hemorrhoids are met..  38 U.S.C. §§ 5110, 5107; 38 C.F.R. §§ 3.151, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126(2012  includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

At the outset, the Board notes that, in connection with the claim for a higher rating for tinnitus, and the claims for earlier effective dates for tinnitus and bilateral hearing loss, the Veteran has been notified of the reasons for the denial of these claims, and has been afforded the opportunity to present evidence and argument with respect to each claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed him.  As will be explained below, these claims lack legal merit.  As the law, and not the facts, is dispositive of each of these claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Pertinent to the remaining claims herein decided, after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A fully compliant, pre adjudicatory AOJ letter was issued to the Veteran in July 2016, and provided him notice explaining what information and evidence he must submit with respect to service connection and higher disability rating claims, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Although no additional notice for the downstream initial rating claims was required, notably, the April 2017 SOC set forth the criteria for rating bilateral hearing loss and hemorrhoids.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to these matters.  Pertinent medical evidence associated with the claims file consists of service records, private and VA treatment records, and VA examination reports.  Also of record and considered in connection with these claims aere the  various written  statements provided by the Veteran and  his representative, on his behalf.  Notably, there are no outstanding requests to obtain additional records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as explained below, the examination reports of record are adequate for evaluation and no further examination in connection with these claims is necessary. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A. Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Generally, where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Also, with respect to claims for increase, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  


1.  Tinnitus

The Veteran seeks an initial rating in excess of 10 percent for tinnitus.  He filed a service connection claim in July 25, 2016, and he has appealed the initial rating assigned following the award of service connection.  

The criteria for evaluating tinnitus, DC 6260, were revised effective June 13, 2003. The current version provides a maximum 10 percent rating for tinnitus.  A Note (2) codifies the standard VA practice of providing a maximum rating for tinnitus whether the sound is perceived in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, DC 6260; 68 Fed. Reg. 25,823 (May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the pre-June 13, 2003 version of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  However, in Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus from the effective date of the award of service connection (which, here, is the date of claim).  38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon which to award a higher schedular rating, this aspect of the claim on appeal  must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  Bilateral Hearing Loss

The Veteran similarly contends that an initial, compensable rating is warranted for his bilateral hearing loss.  The hearing loss claim was inferred as part of his July 25, 2016, claim involving evaluation of  tinnitus.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

If impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of Level I.  38 C.F.R. §§ 3.383(a)(3), 4.85(f). 


The Veteran generally contends that the severity of his bilateral hearing loss warrants a compensable rating.  However, considering the pertinent evidence in light of the applicable rating criteria and rating considerations noted above, the Board finds that the claim for compensable bilateral hearing loss must be denied. 

The report of a September 2016 VA contracted audiology examination indicates that the Veteran reported that he had a hard time hearing his wife unless she spoke loudly, and that he had to turn up the television volume to a high level.  During that examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
35
35
LEFT
30
25
40
35

The four frequency average for the right and left ears is 35 and 32.5, respectively.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 100 percent in both ears.  

Using Table VI, testing from the September 2016 VA examination revealed level I hearing in the both ears.  Combining level I hearing for the right and left ears, according to Table VII, yields a noncompensable rating for the Veteran's bilateral hearing loss.  

Considering the audiological testing results from the September 2016 VA examination, the only evidence quantifying the severity of the Veteran's hearing loss, pure tone thresholds and/or speech discrimination percentages required for a compensable disability rating for bilateral hearing loss have not been met.  

In evaluating the Veteran's hearing loss disability, the Board in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher; it must be emphasized, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology study of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

3.  Hemorrhoids

The Veteran has been awarded a 20 percent disability rating for his hemorrhoid disability, effective June 23, 2016.  He contends that a higher rating is warranted.

The Veteran's hemorrhoid disability has been rated under DC 7336, for internal or external hemorrhoids.  Under DC 7336, a noncompensable rating is assigned for mild or moderate hemorrhoid symptoms; a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences; and a maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

In the report of a July 2016 VA examination, the examiner observed that a May 2015 colonoscopy report had noted the presence of internal hemorrhoids.  The examiner additionally observed that an April 2016 VA primary care report, while indicating that no external hemorrhoids were present, had noted the Veteran's rectal bleeding, as indicated on physical examination.  The Veteran reported having bright red blood per rectum, sometime daily.  The Veteran also reported having constipation and reported sometimes having pain on defecation, sometime lasting several hours.  The examination report indicated that the Veteran's internal hemorrhoids were mild or moderate, but were accompanied by persistent bleeding.  No external hemorrhoids were present on examination.  

The Board notes that the Veteran has been assigned the maximum, schedular rating available under Diagnostic Code 7336.  Hence, a higher rating is assignable only pursuant to an alternative, or additional, diagnostic code, or on an extra-schedular basis.

As there is no indication that the Veteran has symptoms that would warrant a higher rating under an alternative diagnostic code, a schedular rating in excess of 20 percent is not warranted for the service-connected hemorrhoids.

In this regard, the Board has considered the applicability of other diagnostic codes for evaluating the disability; however, the Veteran's disability is limited to hemorrhoids, and the rating schedule clearly calls for rating internal and external hemorrhoids under Diagnostic Code 7336, there is no basis for assigning a schedular rating under any alternative diagnostic code.  As this is the precise disability for which the Veteran is in receipt of service connection, the disability cannot be rated by analogy.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy").

4.  All disabilities

The above determinations are based on consideration of applicable provisions of VA's Rating Schedule.  Additionally, the Board finds that at no point pertinent to the current claims for higher ratings has the Veteran's service-connected tinnitus, bilateral hearing loss, or hemorrhoids presented so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

A three-step analysis is used for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra. 

If the rating criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

With respect to the first prong of Thun, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's tinnitus, bilateral hearing loss, and hemorrhoids at all pertinent points.

As noted, a maximum, 10 percent, rating is assigned for tinnitus whether the sound is perceived in one ear, both ears, or in the head; thus covering the array of tinnitus symptoms.  The schedular rating criteria for rating hearing loss provide for disability ratings based on testing during audiological evaluations, to include speech discrimination and pure tone testing.  Here, the documented functional effects of his hearing loss appear to be precisely what is measured by audiometric and speech discrimination testing, and is the type of impairment experienced by members of the general population with hearing loss.   See Doucette v. Shulkin, 28 Vet. App. 366 (2017)   Specifically, the Veteran reported during his VA examination that he had difficulty hearing his wife unless she spoke loudly, and that he had to turn up the television volume to a high level.   Additionally, the schedular rating criteria fully contemplate the type and extent, frequency or severity of described symptomatology associated with hemorrhoids.  The Veteran's internal hemorrhoids, accompanied by persistent bleeding, are as contemplated by the criteria for the highest 20 percent rating.  Notably, there is otherwise no evidence or no indication or argument that the applicable criteria are inadequate to rate any disability under consideration.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the increased rating claims for tinnitus, bilateral hearing loss, and hemorrhoids for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if a claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that  any, or any combination of, the disabilities under consideration has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim for a TDIU due to tinnitus, bilateral hearing loss, and/or hemorrhoids has not been raised as a component of the current claims for higher ratings, and need not be addressed herein.

For all the foregoing reasons, the Board finds that there is no basis for assigning staged ratings for any of the Veteran's disabilities during the period under consideration in this appeal, and that the each of the claims for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the findings noted above, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


B. Earlier Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments are effective for claims and appeals filed on or after March 24, 2015.  Thus, the amendments are applicable to the Veteran's appeal.

Prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2016); but see 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary.  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  It follows logically that where there can be found no intent to apply for VA benefits, a claim of  entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  

1. Effective Date for the Awards of Service Connection 
for Bilateral Hearing Loss and Tinnitus

With respect his bilateral hearing loss and tinnitus claims, the basic facts are not in dispute.  The Veteran filed a formal Application for Disability Compensation and Related Compensation Benefits (on VA Form 21-526EZ) that was received on July 25, 2016.  Although the Veteran did not specifically claim service connection for bilateral hearing loss at that time, the bilateral hearing loss claim was inferred as part of the formal claim for service connection for tinnitus.  The AOJ granted service connection for tinnitus and bilateral hearing loss in the September 2016 rating decision, with an effective date of July 25, 2016, the date his VA Form 21-526EZ was received.  

As there is no evidence whatsoever of any unadjudicated formal or informal claim for service connection for bilateral hearing loss or tinnitus prior to July 25, 2016-even before the enactment of 79 Fed. Reg. 57660-there is  no reasonable doubt to be resolved in the Veteran's favor on this point.  The Board acknowledges that the Veteran submitted prior claims for service connection or higher ratings for other disabilities in July 2006, March 2009, and June 2016; however, he did not specifically claim service connection for any hearing loss or tinnitus disability prior to the July 2016 claim.  There is, in fact, virtually no evidence of record pertaining to the Veteran's hearing loss or tinnitus dated prior to the July 2016 claim; merely mentions of a lack of complaints of hearing loss and tinnitus in the course of VA treatment, including in November 2005, March 2009, and August 2014.  

While the Veteran has asserted his entitlement to an earlier effective date for the award of service connection for these disabilities, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Although the Board is required to "render a decision which grants every benefit that can be supported in law," under these circumstances, there is no basis in law to grant the appeals for earlier effective dates for the award of service connection for tinnitus or for bilateral hearing loss.  See 38 C.F.R. § 3.103 (a).  Accordingly, the Veteran's appeal as to these claims must be denied for lack of legal merit or entitlement under the law.  See Sabonis, 6 Vet. App. at 430.

2. Effective Date for the Award of a Higher Disability Rating
for Hemorrhoids

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, the effective date with be the date of receipt of the claim. 38 U.S.C. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997): Servello v. Derwinski, 3 Vet. App. 196 (1992).  In VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in a service-connected disability). 

The Court has held that 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible methods for assigning an effective date may be applicable depending on the facts of the case: 

(1)  if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) is the appropriate effective date; 38 C.F.R. § 3.400(o)(1); 

(2)  if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) during that year long period prior to the filing of the increased rating claim is the appropriate effective date 38 C.F.R. § 3.400(o)(2); 

(3)  if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) is appropriate; 38 C.F.R. § 3.400(o)(2).  Harper, 10 Vet App at 126. 

The term "increase" as used in 38 U.S.C. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan, 10 Vet. App. at 519 (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

The 20 percent disability rating for the Veteran's hemorrhoids was made effective June 23, 2016, pursuant to the rating schedule, as described above, and was made effective the date of the June 2016 VA examination that assessed the severity of the disability.  Notably, however, evidence of the Veteran's entitlement to a 20 percent disability rating for hemorrhoids is found in VA treatment records dated prior to the June VA examination report.  As previously noted, a May 2015 colonoscopy report noted the presence of internal hemorrhoids, and an April 2016 VA primary care treatment report indicated that on physical examination, the Veteran had rectal bleeding.  As the Veteran's rectal bleeding was subsequently attributed to his internal hemorrhoids, pert the June 2016 VA examiner, and as the 20 percent rating for hemorrhoids was awarded based on the presence of internal hemorrhoids with persistent bleeding, affording the Veteran the benefit of the doubt, the Board accepts this VA primary care treatment report noting the presence of his intermittent, chronic rectal bleeding, dated on April 12, 2016, as evidence that a 20 percent disability rating for hemorrhoids was warranted as of that date.  Accordingly, an earlier effective date of April 12, 2016 for the award of a higher ,20 percent disability rating for hemorrhoids is appropriate,  .

As for entitlement to an effective date earlier than April 12, 2016, the Board notes that the Veteran has made no specific assertions with respect to his earlier effective date claim.  Also, the basic facts with respect to this issue are not in dispute  While the Veteran's disability rating for hemorrhoids was considered in prior rating decisions-specifically,the February 2007 rating decision that first to service connection for hemorrhoids and assigned a noncompensable disability rating, effective July 14, 2006, and the September 2009 rating decision which continued the Veteran's noncompensable rating for hemorrhoid-the Veteran did not file an NOD with respect to the noncompensable rating assigned for hemorrhoids following either rating decision.  As well, no new and material evidence relevant to the hemorrhoids issue was associated with the claims file within one year of issuance of the rating decisions.  See 38 C.F.R. § 20.202(2012); see also 38 C.F.R. § 3.156(b) (2017).

Accordingly, unless an exception to finality applies-a matter not reasonably raised here-the July 2006 and September 2009 rating decisions became final (and, hence, provide no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

Additionally, following issuance of the September 2009 rating decision that last considered the assigned disability rating for the Veteran's hemorrhoids, there is no indication in the record that the Veteran claimed entitlement to a higher rating or complained of or was treated for more severe hemorrhoids prior to the April 2016 VA primary care consultation.  

In summary, while entitlement to a 20 percent rating was shown to be factually ascertainable within the one-year period prior to the Veteran's June 2016 claim for a higher rating for hemorrhoids, per the April 2016 VA primary care report, there was no pending-unresolved-claim for a higher rating for hemorrhoids, either formal or informal, prior to the filing of the June 2016 claim.  

Affording the Veteran the benefit of the doubt, an earlier effective date of April 12, 2016, is warranted for the assignment of a 20 percent disability rating for hemorrhoids There is no legal basis, however, for an effective date prior to April 12, 2016, for the assignment of a 20 percent rating for hemorrhoids.



ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied.

An initial, compensable disability rating for bilateral hearing loss is denied.

A disability rating in excess of 20 percent for hemorrhoids is denied.

An effective date earlier than July 25, 2016, for award of service connection for tinnitus is denied.

An effective date earlier than July 25, 2016, for award of service connection for bilateral hearing loss is denied.

An earlier effective date of April 12, 2016, for the award of an increased, 20 percent rating for service-connected hemorrhoids is granted..


REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted

At the outset, the Board notes that, in March 2015, the Board remanded the Veteran's claims to reopen previously denied claims for service connection for bleeding ulcers, dizziness, headaches, psychiatric impairment, low back disability, neck disability, and a right arm nerve condition in  on the basis that they were inextricably intertwined with raised claims of whether there was CUE in a February 2007 rating decision in which the RO  originally denied service connection for each of the claims.  As the Veteran has now perfected an appeal with respect to the CUE claims, and as the AOJ appears to still be taking action on those claims, Board consideration of the petitions to reopen, at this juncture, would still be premature. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  Hence, adjudication of these matters is being deferred pending completion of the actions taken in conjunction with, and adjudication of, the CUE claims.  

Similarly,  the contentions and evidence of record appear to indicate that the Veteran's claimed sleep apnea and left arm nerve condition may be secondarily related to the claimed psychiatric impairment and neck disability claims being remanded.  As such, these issues are also inextricably intertwined, and adjudication of the sleep apnea and left arm nerve condition issues would, at this juncture, also be premature.  See id.  Thus, adjudication of these issues must be deferred pending final adjudication of the psychiatric impairment and neck disability claims on appeal.  

As to the Veteran's claim for service connection for a skin condition, in the March 2015 remand, the Board directed  that a VA examiner should provide an opinion as to whether it is at least as likely as not that any current skin disability similar to folliculitis is etiologically related to the Veteran's service.  While VA treatment records associated with the claims file noted the presence of spots on the Veteran's skin in the area of his shoulders and neck, and indicated a diagnosis of psoriasis in July 2012, and an assessment of tinea cruris in February 2016, the reasoning provided in support of an August 2015 VA examiner's negative opinion with respect to the skin disability claim indicates that the examiner did not consider the Veteran's other skin diagnoses, but only focused on a lack of an etiological relationship of any current PFB.  Thus, an additional etiology opinion, considering all of the Veteran's current skin disabilities, is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

If any further examination(s) is/are deemed necessary, the Veteran is hereby notified that failure to report to any such scheduled examination(s), without good cause, may result in denial of the claim(s) .  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete with respect to all remaining claims on appeal, he AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the AOJ requested treatment records from the Shreveport VA Medical Center (VAMC), and that records dated through September 2016 were associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since September 2016.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining matters on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Shreveport VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, request that the same physician who conducted the August 2015 VA skin examination provide a new opinion with respect to the etiological relationship between any current skin disability similar to the Veteran's claimed folliculitis, to include psoriasis and tinea cruris, and the Veteran's active service.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manger)),  to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion must reflect consideration of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

Based on review of the record (and examination of the Veteran, if any), the physician should clearly identify all current skin disabilities similar to folliculitis- to include psoriasis and tinea cruris-currently  present or present at any point pertinent to the March 2009 claim on appeal (even if now asymptomatic or resolved)..

Then, for each such disability,  the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that any such skin disability had its onset in or is otherwise medically related to, the Veteran's military service, to include the mild folliculitis barbae diagnosed therein.

In addressing the above,  the physician must  specifically consider and discuss the service treatment records, post-service treatment records, as well as the Veteran's law assertions, to include any competent assertions of continued skin symptoms  since service. 

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and competent assertions in this regard must be considered in formulating each requested opinion.   If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After accomplishing all requested action, well as any additional action deemed warranted  (to include completing actions on and certifying to the Board the issues alleging that there was CUE in the February 2007 rating decision denying service connection for multiple disabilities at issue in this appeal), adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS/Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney  an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit  requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


